Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-16-2005

Arroyo v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4739




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Arroyo v. Comm Social Security" (2005). 2005 Decisions. Paper 223.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/223


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 04-4739
                                      ____________

                                    EDWIN ARROYO,

                                             Appellant

                                              v.

                       COMMISSIONER OF SOCIAL SECURITY
                                 ____________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                  (D.C. No. 01-cv-05717)
                      District Judge: Honorable William J. Martini
                                       ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 23, 2005

                  Before: ROTH, McKEE and FISHER, Circuit Judges.

                                (Filed November 16, 2005)
                                      ____________

                               OPINION OF THE COURT
                                    ____________

FISHER, Circuit Judge.

       Edwin Arroyo appeals from the District Court’s order affirming the Commissioner

of Social Security’s denial of his application for disability insurance benefits (DIB) and

supplemental security income (SSI). Arroyo challenges the determination of the
Administrative Law Judge (“ALJ”) at step three of the five-step evaluation process

promulgated by the Social Security Administration to determine whether an individual is

disabled. See 20 C.F.R. §§ 404.1520, 416.920. At step three, the ALJ concluded that

Arroyo’s impairments did not meet or equal the criteria for a listed impairment. For the

reasons stated below, we will affirm the order of the District Court.

                                               I.

       We apply the same standard of review as the District Court, and review the ALJ’s

decision to determine whether it is based on substantial evidence. Burnett v.

Commissioner, 220 F.3d 112, 118 (3d Cir. 2000). “Substantial evidence” has been

defined as “more than a mere scintilla,” and as “such relevant evidence as a reasonable

mind might accept as adequate” to support a conclusion. Id. (internal citations omitted).

       The Social Security Administration has promulgated a five-step evaluation process

to determine whether an individual is disabled. See 20 C.F.R. §§ 404.1520, 416.920. In

step one, the Commissioner decides whether the claimant is currently engaging in

substantial gainful activity. If so, the claimant is not eligible for DIB or SSI. Id.

§§ 404.1520(b), 416.920(b). In step two, the Commissioner determines whether the

claimant is suffering from a severe impairment. If the impairment is not severe, the

claimant is not eligible for benefits. Id. §§ 404.1520(c), 416.920(c). In step three, the

Commissioner evaluates whether the evidence establishes that the claimant suffers from a

listed impairment. If so, the claimant is automatically eligible for benefits; if not, the



                                               2
Commissioner proceeds to the next step. Id. §§ 404.1520(d), 416.920(d). In step four,

the Commissioner reviews whether the claimant retains the “residual functional capacity”

to perform his or her past relevant work. If so, the claimant is not eligible for DIB or SSI.

Id. §§ 404.1520(e), (f), 416.920(e), (f). Finally, in step five, the Commissioner

determines whether the claimant can make a transition to other work. In making this

determination, the Commissioner considers the claimant’s age, education, work

experience, and residual functional capacity. Id. §§ 404.1520(g), 416.920(g).

       The ALJ, following the five-step sequential analysis discussed above, made the

following findings: (1) Arroyo has not engaged in substantial gainful activity since the

alleged onset of disability; (2) he has bilateral pes planus deformity with foot and ankle

pain, a combination of impairments considered severe under applicable regulations;

(3) his medically determinable impairments do not meet or medically equal one of the

listed impairments; (4) he is unable to perform any of his past relevant work; and

(5) based on Arroyo’s exertional capacity for sedentary work, and his age, education, and

work experience, a finding of “not disabled” is directed by Medical Vocational Rule

201.28.

                                             II.

       Arroyo challenges the ALJ’s step-three conclusion, alleging that the ALJ failed to

compare the combination of his severe impairments to any of the listed impairments.

Arroyo’s argument is based on the fact that the ALJ did not specifically mention any of



                                              3
the listed impairments. Arroyo also points to an apparently conclusory statement on page

seven of the ALJ’s decision.1

       We agree with the District Court that only two listed impairments were potentially

relevant to Arroyo, and that the ALJ properly compared Arroyo’s combined impairments

with those two listings. Listing 1.03, titled “[a]rthritis of a major weight-bearing joint

(due to any cause),” requires “marked limitation of motion or abnormal motion of the

affected joint.” Viewed as a whole, the ALJ’s decision clearly indicates that he

considered the factors relevant to this listing. The ALJ cited medical reports that

indicated that Arroyo had “no significant evidence of osteoarthritis” and a “mildly limited

range of motion in each ankle.”

       The other relevant listing, Listing 1.09, is titled “[a]mputation or anatomical

deformity of … [b]oth hands or [b]oth feet; or [o]ne hand and one foot.” The listing

provides examples of equivalents such as “loss of major function due to degenerative

changes associated with vascular or neurological deficits, traumatic loss of muscle mass

or tendons and X-ray evidence of bony ankylosis at an unfavorable angle, joint

subluxation or instability.” The ALJ cited medical reports that found that Arroyo had “no

significant evidence of … degenerative change,” that his “hands were within normal




       1
        After a significant discussion of Arroyo’s claim, the ALJ made several findings.
At step-three, the ALJ found that, “[t]hese medically determinable impairments do not
meet or medically equal one of the listed impairments in Appendix 1, Subpart P,
Regulation No. 4.”

                                              4
limits,” that his “left ankle was within normal limits,” that he “showed no … muscle

weakness,” that there was “no orthopedic abnormality except for somewhat limited range

of motion in the left ankle,” and that his right ankle had normal range of motion. In

addition, the ALJ noted that X-rays of both the feet and ankles showed that the right ankle

was “a normal ankle joint with a calcaneal spur” and the left ankle was subject to “mild

osteoarthritis of the tibiotalar joint.” Thus, analysis of the entire decision shows that the

ALJ did in fact consider Listings 1.03 and 1.09.

       Arroyo, however, claims that the ALJ violated our directive in Burnett by failing to

adequately explain his reasoning at step three of the Commissioner’s five-step analysis.

“To be sure, in Burnett we required ‘the ALJ to set forth the reasons for his decision,’ and

held that the ALJ’s bare conclusory statement that an impairment did not match, or is not

equivalent to, a listed impairment [is] insufficient.” Jones v. Barnhart, 364 F.3d 501, 504

(3d Cir. 2004) (quoting Burnett, 220 F.3d at 119-20). However, the ALJ’s step three

analysis in this case satisfies Burnett. As we stated in Jones, “Burnett does not require

the ALJ to use particular language or adhere to a particular format in conducting his

analysis. Rather, the function of Burnett is to ensure that there is sufficient development

of the record and explanation of findings to permit meaningful review.” Id. at 505.

       We agree with the District Court that the ALJ sufficiently explained his reasoning

so as not to run afoul of this Court’s requirement that an ALJ’s decision be explained in a

manner sufficient to ensure “meaningful judicial review.” Burnett, 220 F.3d at 119. In



                                              5
Burnett, the ALJ had set forth only a conclusion. Here, we have more than that. The ALJ

specifically discussed the considerations relevant to two specific listings. Although we

would encourage ALJs to specifically identify the listed impairments under consideration,

we are able to discern the particular listed impairments considered in this cased based on

the ALJ’s discussion of the relevant evidence and his related conclusion that Arroyo’s

combined impairments were not severe enough to “meet or medically equal one of the

listed impairments.” The ALJ’s step three analysis satisfies the requirements of Burnett.

       Arroyo also argues that the ALJ did not seriously consider his subjective

complaints of pain. The ALJ may consider a claimant’s subjective complaints of pain at

step three of the sequential analysis. However, “[a]n individual’s statement as to pain or

other symptoms shall not alone be conclusive evidence of disability.” 42 U.S.C.

§ 423(d)(5)(A). Rather, the pain reported by the claimant “must be associated with

relevant abnormal signs or laboratory findings” that are supported by medical records. 20

C.F.R. § 404, subpt. P, app. 1.

       It is true that pain “might suggest a greater severity of impairment than can be

shown by objective medical evidence alone.” A claimant may therefore submit other

evidence for consideration, such as his daily activities; the duration, frequency, and

intensity of the pain; the types of medication taken for the pain; and any other measures

taken to alleviate pain. 20 C.F.R. §§ 404.1529(c)(3)(i-vii), 416.929(c)(3)(i-vii).




                                              6
       After carefully considering all the evidence before him, including evidence of the

nature discussed above, the ALJ concluded that the claimant’s credibility concerning

allegations of pain and limited concentration was low. Substantial evidence supports the

ALJ’s conclusion. Arroyo’s testimony regarding his daily activities belies his claims of

severe pain. Moreover, Arroyo testified that he took only an occasional over-the-counter

painkiller for his pain, and never discussed his pain with his doctor. As substantial

evidence supports the ALJ’s credibility determination, we find no error in it.

                                            III.

       In addition to reviewing Arroyo’s specific arguments, we have reviewed the

administrative record in its entirety and conclude that the ALJ’s decision to deny benefits

is based on substantial evidence.

       Accordingly, we will affirm the order of the District Court.




                                             7